811 F.2d 603
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.BROADVIEW SAVINGS & LOAN COMPANY, Plaintiff-Appellee,v.J. Harvey CROW, Defendant-Appellant,Elizabeth Crow, et al., Defendants.
No. 86-4072.
United States Court of Appeals, Sixth Circuit.
Dec. 23, 1986.

Before JONES and MILBURN, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This appeal has been referred to this panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the file indicates that Crow has appealed from an order filed by Magistrate Streepy denying disqualification pursuant to 28 U.S.C. Sec. 455.  An order denying recusal or disqualification pursuant to 28 U.S.C. Sec. 455 is nonappealable.   City of Cleveland v. Krupansky, 619 F.2d 576 (6th Cir.), cert. denied, 449 U.S. 834 (1980);  City of Cleveland v. Krupansky, 619 F.2d 572 (6th Cir.), cert. denied, 449 U.S. 834 (1980);  In re Virginia Electric & Power Co., 539 F.2d 357 (4th Cir.1976).


3
It is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(d)(1), Rules of the Sixth Circuit.